Case 20-10343-LSS Doc 4895 Filed 05/24/21 Page 1 of 2

 

May 15,2021

PH EN

oa’

2021 MAY 24 AM 9: 4g

 

RE: BSA Bankruptcy case claim # eC IS BANKRUPTCY COUR
ISTRICT OF DELAWARE
Dear Honorable Justice Lauri Selber Silverstein,
I am writing to you to inform you of the devastating impact the
abuse committed against during my tenure in the scouts has caused me.
I received the rank of Eagle Scout when I was 13 in 1976.1 earned |
Lo scoite the abuse that had occured.Prior to what Scoutmaster
ie to me ,I was a straight 'A' student.Because my
mother and scouting administration wanted to silence my reporting
of the abuse at the time I never received any counseling or treatment.
My mother feared and I agreed that if my father had become aware of
what (MM bad done to me along with his MM ,he
would have likely taken the law into his own hands , leaving my
family with a father in prison.I never realized how much the
lack of treatment was effecting me.I grew angry all the time
and was unable to really emotionally bond with anyone despite

being married.

At the age of 18 I also- was diagnosed with Hodgkins Lymphoma
,Stage 3b.I was told by doctors that I had 3-5 years to live

with treatment.However,I was enrolled in an experimental treatment
protocol.I eventually left the treatment and refused any further

follow-up.I lived my life expecting to die at any moment.

At the age of 39,my wife started using drugs and begain a series
of infidelities.I also learned that she ahd committed arson and
was responsible for burning down the family home,in an attempt
to commit insurance fraud.I lost my life savings ,my business

and quite frankly my sanity.

Over the next couple of years I engaged in extremely reckless
behavior and acted out the fantasies and nightmares I lived with.

As you are porbably aware ,those who were abused as children

 
 

Case 20-10343-LSS Doc 4895 Filed 05/24/21 Page 2 of 2
often repeat the cycle of abuse.I am currently serving 2 consecutive
20 year sentences because of the abuse I committed.While I don't
totally place the blame and responsibility on the Boy Scouts,,there
role was significant.Even before my trial I was unwilling to
tell my lawyer that I had been abused.while the prison provides no
formal treatment,I have met and talked to numerous offenders and
due to their support and shared experiences I have come to realize

what the impact of my childhood abuse had on my life.

Whatever financial settlement that is reached can never return my
life to me.I will likely die in prison.I have lost my family and
friends.That being said,I do not wish to see the Boy Scout orgi-
nization destroyed,nor do I wish to see the insurance companies
manipulate a settlement.During my time in scouting I enjoyed numerous
lifetime experiences.Met President Ford,toured the eastcoast for

the 1976 National Jamborie,was awarded my eaglescout honors by

none other than president Regean in Ojai California.Of course he

was only an ex - governor at the time.I hope and pray that scouts in
the future can experience similar things,without being subjected

to the abuse and lack of oversite I was subjected to.

In closing I want you to consider what 17 years of incarceration
is worth, with another 10 left to serve for even eligibility for
parole.I also want you to consider what my victims suffered,because
they would not have likely been abused had I not suffered abuse.
I have at least apologized to my victims,and accepted responsibility

I can only wish the Boy Scouts and their insurers accept theirs.

 

Zé
